DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant argues the cartomizers of Newton and Qiu are incapable of being positioned within a chamber of a vaporizer device. The Examiner disagrees. Whether or not the cartomizer is capable of being positioned within a chamber depends on the size of the chamber. However, the chamber itself (or the outer shell and battery portion) is not positively recited by claims 10 and 24. The cartomizers of Newton and Qiu are inherently capable of being positioned in the claimed manner within a hypothetical chamber that is sufficiently large. Applicant’s arguments would be persuasive if claims 10 and 24 positively recited the chamber itself, as is in claims 19 and 29 (i.e. a vaporizer device comprising a cartomizer and a battery portion…), which would thereby require the rejection to include modifying the chamber to meet the limitations. However, this is not the case based on the current language of claims 10 and 24. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24, 25, 27, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newton (US 2013/0228191).
Regarding claim 24, Newton [Fig. 7] teaches cartomizer having a mouthpiece end and an insertion end disposed opposite the mouthpiece end, the cartomizer comprising: a cartomizer body 12 [0032] having a volume defined therein configured to hold a vaporizable substance 44 [0039], wherein the vaporizable substance is in a fluid state; a heating element 32 within the cartomizer body [0036]; cartomizer electrical contacts 14/22 operable to direct current to the heating element [0037]; and a wicking element 37 inside the cartomizer body, the wicking element configured to absorb the vaporizable substance [0040]; an inhalation tube 36 in fluid communication with the heating element and the wicking element [0040]; and a mouthpiece 4 at the mouthpiece end, the mouthpiece in fluid communication with the inhalation tube. Regarding the limitation of “the cartomizer body is configured for insertion into a chamber defined by an outer shell of a battery portion of a vaporizer device such that at least part of the volume is positioned in the chamber when the cartomizer is inserted into the chamber”, the cartomizer of Newton is capable of being used in the same manner a hypothetical chamber that is sufficiently large. The battery portion/chamber/outer shell are not positively recited limitations, but rather are directed to intended use with the cartomizer. 
Regarding claim 25, Newton teaches at least a portion of the cartomizer body comprises a translucent material configured to allow viewing of the fluid vaporizable substance [0045]. 
Regarding claim 27, Newton teaches the vaporizable substance comprises a liquid comprising nicotine [0004]. 
Regarding claim 28, the cartomizer electrical contacts of Newton are positioned such that they are interpreted as being capable of contacting a plurality of battery electrical contacts at a base end of the chamber when the cartomizer body is inserted into the chamber. The battery portion/chamber/outer shell are not positively recited limitations, but rather are directed to intended use with the cartomizer. 

Claims 24 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu (US 2012/0199663).
Qiu [Fig. 1-2] teaches a cartomizer having a mouthpiece end and an insertion end disposed opposite the mouthpiece end, the cartomizer comprising: a cartomizer body 10 having a volume defined therein configured to hold a vaporizable substance, wherein the vaporizable substance is in a fluid state [0030], wherein the cartomizer body is configured for insertion into a chamber defined by an outer shell of a battery portion of a vaporizer device; a heating element 311 within the cartomizer body [0034]; cartomizer electrical contacts 331 on an exterior of the cartomizer body, positioned to contact a plurality of battery electrical contacts at a base end of the chamber when the cartomizer body is inserted into the chamber, and operable to direct current to the heating element [0039]; and a wicking element 320 inside the cartomizer body, the wicking element configured to absorb the vaporizable substance; an inhalation tube (central portion of front cover 11 [0029]) in fluid communication with the heating element and the wicking element; and a mouthpiece 12 at the mouthpiece end, the mouthpiece in fluid communication with the inhalation tube. Regarding the limitation of “the cartomizer body is configured for insertion into a chamber defined by an outer shell of a battery portion of a vaporizer device such that at least part of the volume is positioned in the chamber when the cartomizer is inserted into the chamber”, the cartomizer of Qiu is capable of being used in the same manner a hypothetical chamber that is sufficiently large. The battery portion/chamber/outer shell are not positively recited limitations, but rather are directed to intended use with the cartomizer.
Claim Rejections - 35 USC § 103
Claims 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2012/0199663) in view of Newton (US 2013/0228191). 
Regarding claims 10 and 11, Qiu [Fig. 1-2] teaches a cartomizer having a mouthpiece end and an insertion end disposed opposite the mouthpiece end, the cartomizer comprising: a cartomizer body 10 configured to hold a fluid vaporizable substance; a heating element 311 and a wicking element 320 [0034] within the cartomizer body; an inhalation tube (central portion of front cover 11 [0029]) in fluid communication with the heating element and the wicking element [0039]; a mouthpiece 12 at the mouthpiece end, the mouthpiece in fluid communication with the inhalation tube; and a plurality of cartomizer electrical contacts 331 on an exterior of the insertion end [0036]. Regarding the limitations of “of “the cartomizer body is configured for insertion into a chamber defined by an outer shell of a battery portion of a vaporizer device such that at least part of the volume is positioned in the chamber when the cartomizer is inserted into the chamber” and “the plurality of cartomizer electrical contacts is positioned to contact a plurality of battery electrical contacts at a base end of the chamber when the cartomizer body is inserted into the chamber”, the cartomizer of Qiu is capable of being used in the claimed manner, thereby reading on these limitations. The battery portion/chamber/outer shell are not positively recited limitations, but rather are directed to intended use with the cartomizer. 
Qiu does not teach wherein at least a portion of the cartomizer body comprises a translucent material configured to allow viewing of the fluid vaporizable substance. Newton teaches a cartomizer body comprises a plastic translucent material configured to allow viewing of the fluid vaporizable substance [0045], which would have been obvious to one of ordinary skill in the art to use with the cartomizer of Qiu for this reason, allowing viewing of the fluid vaporizable substance. 
Regarding claims 16 and 17, the inhalation tube of Qiu is fluid communication with air inlet 333 [0036; Fig. 1-2]. Thus, the inhalation tube is capable of being in fluid communication with one or more holes or ducts provided inside of the outer shell when the cartomizer body is inserted into the chamber.  The plurality of cartomizer electrical are capable to at least partially compress the plurality of battery electrical contacts when the cartomizer body is inserted into the chamber. The battery portion/chamber/outer shell/battery electrical contacts are not positively recited limitations, but rather are directed to intended use with the cartomizer. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Newton as applied to claim 10 above, and further in view of Liu (US 2015/0181930). 
Modified Qiu does not teach the portion of the cartomizer body composed of the translucent material is proximate to LED lights. However, this configuration is known in the art as taught by Liu [0019] and would have been obvious to one of ordinary skill in the art to apply to the cartomizer of modified Qiu for the aesthetic effect. The LED lights would be capable of illuminating the cartomizer body as the cartomizer body is inserted into the chamber.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Newton as applied to claim 10 above, and further in view of Thompson (US 2013/0192617).
Modified Qiu does not teach the cartomizer further comprises a structure that secures the cartomizer in the chamber, and wherein the structure comprises a snap fit connector. Thompson teaches a cartomizer comprising a snap fit connector [0024]. As this is a conventional connection mechanism known in the art, it would have been obvious to one of ordinary skill in the art to include with the cartomizer of modified Qiu to achieve predictable results. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Newton as applied to claim 10 above, and further in view of Qiuming (US 2014/0332019).
Modified Qiu does not teach the cartomizer further comprises a structure that secures the cartomizer in the chamber, and wherein the structure comprises a cartomizer metallic surface configured to be attracted to at least one magnet in or proximate to the chamber. However, this configuration is known in the art as taught by Qiuming [0062] and would have been obvious to one of ordinary skill in the art to include with the cartomizer of modified Qiu to achieve predictable results, i.e. connection of the cartomizer.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Newton as applied to claim 10 above, and further in view of Levitz (US 2014/0034071).
Modified Qiu does not teach the cartomizer further comprises a structure that secures the cartomizer in the chamber wherein the structure comprises a friction fit. Levitz teaches an electronic cigarette comprising a friction fit [0027]. As this is a conventional connection mechanism known in the art, it would have been obvious to one of ordinary skill in the art to include with the cartomizer of modified Qiu to achieve predictable results. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu as applied to claim 24 above, and further in view of Newton. 
Qiu does not teach wherein at least a portion of the cartomizer body comprises a translucent material configured to allow viewing of the fluid vaporizable substance. Newton teaches a cartomizer body comprises a plastic translucent material configured to allow viewing of the fluid vaporizable substance [0045], which would have been obvious to one of ordinary skill in the art to use with the cartomizer of Qiu for this reason, allowing viewing of the fluid vaporizable substance. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-17, 19-21, and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,736,360 in view of Newton.
The claims of the ‘360 patent teach all of the instant limitations except for an inhalation tube in fluid communication with the heating element and the wicking element. Newton teaches a cartomizer comprising an inhalation tube in fluid communication with the heating element and the wicking element [0040], which would have been obvious to one of ordinary skill in the art to include with the device of the ‘360 claims to achieve the predictable result of providing a passage for the vaporized substance. 
Allowable Subject Matter
Claims 19-21, 23, 29, and 30 are rejected under double patenting but would be allowable upon filing of a terminal disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest including in the vaporizer of modified Qiu as applied in the prior rejection a window provided in the outer shell, and wherein the translucent portion of the cartomizer body aligns with the window when the cartomizer body is inserted into the chamber. The prior art does not teach or reasonably suggest including in the vaporizer of Newton or Qiu as applied to in the prior rejection the combination of a battery portion having a first end and a second end, the battery portion comprising: a chamber of a cartomizer receiving segment, the chamber configured for receiving the cartomizer body, the cartomizer electrical contacts, and the heating element through an opening at a distal insertion end of the battery portion; a battery segment disposed between the cartomizer receiving segment and a battery end of the battery portion opposite from the distal insertion end of the battery portion, the battery segment comprising a battery; battery electrical contacts for completing a circuit with the cartomizer electrical contacts when the cartomizer electrical contacts are received into the chamber, the battery electrical contacts being coplanar; and an outer shell forming at least part of the chamber, wherein a window is formed in the outer shell to permit viewing of the cartomizer body when the cartomizer body is received into the chamber.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747